DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email from John Janick (Reg. No. 58306) on 12/13/2021.
The application has been amended as follows: 

Claims 16 and 17 are cancelled.
Claims 1-18 are amended as follows:

Regarding claim 1, 
1.	(Currently Amended) A roof antenna, comprising:
a base plate;
an outer cover having an opening defined by a cylindrical wall extending in an inward direction;
an inner cover arranged under the outer cover and connected to the base plate, the inner cover having a cylindrical wall extending in an outward direction and receiving the cylindrical wall of the outer cover, the inner cover accommodates at least one antenna element for receiving and/or transmitting high-frequency signals that is arranged on the base plate;
a fastening device on the base plate arranging and fastening the roof antenna at an intended installation location; 
a camera arranged under the outer cover and accommodated inside the inner cover, aligned with the cylindrical walls of the outer cover and the inner cover;
a lens arranged within the cylindrical wall of 
an annular O-ring seal arranged over the cylindrical wall of the outer cover and abutting an outward facing surface of the cylindrical wall of the inner cover 

Regarding claim 2, 
2.	(Currently Amended) The roof antenna of claim 1, wherein the inner cover has the opening aligned with the cylindrical wall of the inner cover for the recording field of the camera.

Regarding claim 3, 
3.	(Original) The roof antenna of claim 1, wherein the inner cover is formed by a transparent material.

Regarding claim 4, 
4.	(Original) The roof antenna of claim 3, wherein the inner cover does not have the opening for the recording field.

Regarding claim 5, 
5.	(Previously Presented) The roof antenna of claim 2, wherein the seal is arranged between an outer periphery of the lens and an outer periphery of the opening in the inner cover.

Regarding claim 6, 
6.	(Currently Amended) The roof antenna of claim [[18, further comprising a seal [[


7.	(Original) The roof antenna of claim 1, wherein a circumferential lower edge of the inner cover is arranged in a sealing manner at a circumferential edge of the base plate.

Regarding claim 8, 
8.	(Original) The roof antenna of claim 3, wherein the transparent material is a polycarbonate.

Regarding claim 9, 
9.	(Original) The roof antenna of claim 1, wherein the outer cover is attached to the inner cover by a latching device.

Regarding claim 10, 
10.	(Currently Amended) The roof antenna of claim [[18, wherein the outer cover has an opening defined by an annular wall, the annular wall of the outer opening extending inward in a direction toward the camera.

Regarding claim 11, 
11.	(Previously Presented) The roof antenna of claim 10, wherein the inner cover has an opening defined by an annular wall, the annular wall of inner opening extending outward in a direction away from the camera.

Regarding claim 12, 
12.	(Previously Presented) The roof antenna of claim 11, wherein the annular wall of the outer cover extends into the annular wall of the inner cover.

Regarding claim 13, 
13.	(Currently Amended) The roof antenna of claim 12, wherein [[a seal is arranged over the annular wall of the outer cover and abuts an outward facing end of the annular wall of the inner cover. 

Regarding claim 14, 


Regarding claim 15, 
15.	(Previously Presented) The roof antenna of claim 13, wherein the seal is an O-ring seal. 

Regarding claims 16 and 17, 
16-17.	(Canceled) 

Regarding claim 18, 
18.	(New) A roof antenna, comprising:
a base plate;
an outer cover;
an inner cover arranged under the outer cover and connected to the base plate, the inner cover accommodates at least one antenna element for receiving and/or transmitting high-frequency signals that is arranged on the base plate;
a fastening device on the base plate arranging and fastening the roof antenna at an intended installation location; 
a camera arranged under the outer cover and accommodated inside the inner cover, at least one of the outer cover and the inner cover has an opening for a recording field of the camera;
a lens arranged within the opening in at least one of the inner cover and the outer cover; and
a latching device selectively securing the outer cover to the inner cover, the outer cover is installable onto the inner cover by fitting a first end of the outer cover proximate the lens onto a corresponding end of the inner cover with a second end of the outer cover proximate the latch arranged upwards at an angle relative to the inner cover, with the outer cover fixed to the inner cover on the first end thereof, the second end of the outer cover is pivotable in a downward direction under the guidance of the inner cover to a final position wherein the latching device secures the outer cover to the inner cover. 

REASON FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  
an outer cover having an opening defined by a cylindrical wall extending in an inward direction; an inner cover arranged under the outer cover and connected to the base plate, the inner cover having a cylindrical wall extending in an outward direction and receiving the cylindrical wall of the outer cover, the inner cover accommodates at least one antenna element for receiving and/or transmitting high-frequency signals that is arranged on the base plate; a recording field of the camera aligned with the cylindrical walls of the outer cover and the inner cover; a lens arranged within the cylindrical wall of at least one of the inner cover and the outer cover; and an annular O-ring seal arranged over the cylindrical wall of the outer cover and abutting an outward facing surface of the cylindrical wall of the inner cover
Regarding independent claim(s) 18, the closet prior art does not specifically teach or reasonably suggest a lens arranged within the opening in at least one of the inner cover and the outer cover; and a latching device selectively securing the outer cover to the inner cover, the outer cover is installable onto the inner cover by fitting a first end of the outer cover proximate the lens onto a corresponding end of the inner cover with a second end of the outer cover proximate the latch arranged upwards at an angle relative to the inner cover, with the outer cover fixed to the inner cover on the first end thereof, the second end of the outer cover is pivotable in a downward direction under the guidance of the inner cover to a final position wherein the latching device secures the outer cover to the inner cover.
Dependent claims 2-15 are allowed for the reasons concerning the independent claims 1 and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-15 and 18 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax phone number is (571) 270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        12/13/2021